IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 IN THE MATTER OF: LAUREN MICHELLE              : No. 103 WM 2019
 ZITSCH                                         :
                                                :
 MOTION FOR EXTENSION PURSUANT                  :
 TO RULE 311                                    :


                                        ORDER



PER CURIAM

      AND NOW, this 6th day of December, 2019, the Request for Extension Pursuant

to Pa.B.A.R. 311 is GRANTED, IN PART. In order to afford Lauren Michelle Zitsch time

to seek full admission to the Pennsylvania bar, her temporary admission is extended until

October 30, 2020.